*34ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that SEYMOUR GOLDSTAUB of GUTTENBERG, who was admitted to the bar of this State in 1960, and who has been suspended from practice^ and who remains suspended at this time, be disbarred for his violation of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(b) (misrepresentation);
And SEYMOUR GOLDSTAUB having failed to appear on the return date of the order to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that SEYMOUR GOLDSTAUB be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that SEYMOUR GOLDSTAUB be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.